DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-2 and 8 were previously presented. Claim(s) 3-7 and 9-10 were previously cancelled. Accordingly, claim(s) 1-2 and 8 are currently pending in the application.  

Response to Arguments
Applicant’s arguments filed 07/21/2022 with respect to claim(s) 1 and 8 have been fully considered and are persuasive.  The 103 rejection on 05/16/2022 has been withdrawn.

Reasons for Allowance
Claim(s) 1-2 and 8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 1 and 8, a primary reason why a three-dimensional printing system and a non-transitory information storage device as claimed is deemed novel and non-obvious over the prior art of record is that while Van der Laar (US 2019/0351615 - of record) in view of 3D Systems Inc. (EP2537665A1 - of record) (hereinafter, “3D Systems”) and Thompson (US 2019/0232559 - of record) teach a three-dimensional printing system comprising a resin vessel; a motorized build plate having an upper; a dispense module; an imaging bar having an array of light emitters arranged along a transverse axis which emit light downwardly from an exit surface; a movement mechanism; a servicing module including a dispenser containing a release agent or oxidizing agent; a controller configured to operate the motorized build plate to position a top face of the three-dimensional article proximate to a build plane; operate the dispense module to dispense a layer of resin over the top face; operate the movement mechanism to scan the imaging bar over the build plane; concurrent with scanning, selectively activate the array of light emitters to 2Application No.: 16/837,739Response dated: July 21, 2022Reply to Office Action of May 16, 2022selectively image and harden the layer of resin over a swath of the build plane; repeat operation of the motorized build plate, the movement mechanism, and the imaging bar to complete fabrication of the three-dimensional article, the prior art of record along with a further prior art search do not teach or suggest a controller configured to periodically during fabrication operate the movement mechanism and the servicing module to position the imaging bar in the servicing module and to clean resin residue from the imaging bar and operating the dispenser to dispense a layer of the release or oxidizing agent onto the exit surface of the imaging bar.
 Claim 2 is allowed because the claims are dependent upon allowable independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JaMel M Nelson whose telephone number is (571)272-8174. The examiner can normally be reached 9:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMEL M NELSON/Examiner, Art Unit 1743     

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743